     Case: 1:20-cv-04077 Document #: 37 Filed: 09/15/20 Page 1 of 2 PageID #:608




                      IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


XYZ CORPORATION,
                                                     CASE NO.: 1:20-CV-04077
        PLAINTIFF,

V.
                                                     JUDGE ROBERT M. DOW, JR.
THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE A,
                                                     MAGISTRATE JUDGE SUSAN E. COX
        DEFENDANTS.


                                  NOTICE OF DISMISSAL

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary

Dismissal, without prejudice, as to the following Defendant(s) identified on Schedule A of the

Complaint:

                     NO.                          DEFENDANT
                     67                             lsangus3487
                     21                                cossky



     Dated:    September 15, 2020           Respectfully submitted,

                                            /s/ Alison Carter
                                            Ann Marie Sullivan
                                            Alison Carter
                                            AM Sullivan Law, LLC
                                            1440 W. Taylor St., Suite 515
                                            Chicago, Illinois 60607
                                            Telephone: 224-258-9378
                                            E-mail: ams@amsullivanlaw.com
                                            ATTORNEYS FOR PLAINTIFF
    Case: 1:20-cv-04077 Document #: 37 Filed: 09/15/20 Page 2 of 2 PageID #:609




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on September 15, 2020 with the Clerk of the Court using the
CM/ECF system, which will automatically send an email notification of such filing to all registered
attorneys of record.

                                                     /s/ Alison Carter
                                                     Alison Carter
